DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 & 02/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 04/20/2020 is noted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fatigue Life Sensor For Measuring Repetitive Loads Applied To a Structure Having Cracks Propagate From Crack Initiation

The disclosure is objected to because of the following informalities: In Fig. 1 “numeral 2” in the drawings does not have a reference number in the specification and is not described in regards to the embodiment descriptions (see instant application Fig. 1).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto JP2001272319A.

    PNG
    media_image1.png
    284
    526
    media_image1.png
    Greyscale
Regarding claims 1, 16, 12 and 22, Fujimoto discloses a sensor and method for measuring the fatigue life of a structure (M) subjected to repetitive loads applied along a measurement axis, said sensor (1) comprising: a. a backing material (2) arranged for securement to the structure (M); b. a foil  (3) arranged for securement to said backing material (2), said foil  (3) aligned with the measurement axis and defining a conductive path (33) along which electrical current flows in a direction and at an initial resistance prior to the structure being subjected to repetitive loads (see annotated Fig. 1 below); c. a crack initiation feature located on said conductive path “a fatigue sensor using a crack gauge that detects the state of crack growth from changes in electric resistance value due to disconnection of electric resistance wire and monitoring the measured value of the fatigue sensor”; and, d. wherein, in response to repetitive loads applied along the measurement axis, one or more cracks propagate (25) from said crack initiation feature (22) and across said conductive path (33) to cause electrical resistance to increase from said initial resistance to a predetermined resistance whereby the progression of fatiguing of the structure (M) may be determined (¶0011, lines 1-4).
Regarding claims 2 and 19, Fujimoto further discloses a response to repetitive loads applied to the structure along the measurement axis, strain is transmitted from the structure through the backing material and into the foil (3) to propagate the one or more cracks from said crack initiation feature (¶0007, lines 3-6).
Regarding claims 3 and 17, Fujimoto further discloses the one or more cracks propagate across said conductive path in a direction generally transverse to the flow of the electric current (¶0010, lines 1-3).
Regarding claims 4 and 18, Fujimoto further discloses said predetermined resistance corresponds with a resistance measured once said one or more cracks propagate transversely across the entire width of the conductive path (¶0010, lines 1-6).
Regarding claim 5, Fujimoto further discloses said conductive path comprises an active path on which said at least one crack initiation feature is located, and a passive path located parallel to said active path, said passive path being free of any crack initiation feature (¶0010).
Regarding claim 6, Fujimoto further discloses wherein said predetermined resistance is twice the amount of the initial resistance (¶0011).
Regarding claim 7, Fujimoto further discloses said crack initiation feature comprises a notch intruding into said active path “the development crack 25 of the artificial crack 22 in which the stress of the sacrificial test piece 2 is concentrated is formed”.
Regarding claims 8, 21 and 23, Fujimoto further discloses a grid formed of said foil, said grid comprising a plurality of fatigue elements, each fatigue element comprising an inlet and an outlet through which said conductive path extends, said fatigue elements being joined in series by a plurality of end loops (¶0009, “In the grid 33, a large number of thin resistance wires having different lengths are formed in parallel between the electrodes 32, 32”).
Regarding claim 9, Fujimoto further discloses said grid comprises approximately 240 fatigue elements (Fig. 1, electrical resistance wires).
Regarding claim 10, Fujimoto further discloses said foil (3) is approximately 0.0005 inch in thickness or less (Fig. 1, crack gauge 3).
Regarding claim 11, Fujimoto further discloses said backing material (2) is approximately 0.005 inch thick or less (Fig. 1, test piece 2).
Regarding claim 12, Fujimoto further discloses the width of the crack initiation feature is approximately 0.001 inch, and the width of the conductive path at the crack initiation feature is approximately 0.002 inch (Fig. 1, test piece 2).
Regarding claim 13, Fujimoto further discloses said conductive path additionally comprises at least one end loop, said end loop having a height equal to or less than 50 percent of the width of the active path at the crack initiation feature (Fig. 4).
Regarding claim 14, Fujimoto further discloses said conductive path additionally comprises at least one end loop, said end loop having a height equal to approximately 0.001 inch (¶0009).
Regarding claims 15 and 24, Fujimoto further discloses said sensor additionally comprises a free end and at least one solder pad (20) disposed on said backing material (2) at said free end, said solder pad (20) having a free end, said sensor additionally comprising at least one lead trace extending from said grid for connecting to said free end of said at least one solder pad (Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855